DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed May 5, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 2, 4, 6-8, 10, and 16 are pending.
4.	In the reply filed on October 15, 2019, applicant’s election of Group I, now claims 1, 2, 4, 6-8, 10, and 16, peppermint oil, sesame oil, and cherry flavor.  Sesame oil has been cancelled from claim 7.  Thus, the search has been extended to sunflower oil (see MPEP section 803.02).
5.	Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species of aloe essential oil, there being no allowable generic or linking claim. 
6.	Claims 1, 2, 4, 6-8, and 16 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 103
7.	Claims 1, 2, 8, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furlenmeier (CH 676931 A5 – English translation) in view of Viamonte (US 6,869,623) and Namburi (US 2006/0120967).
Furlenmeier teaches a composition for treating upper respiratory infections by administering a composition comprising 1% peppermint essential oil and 70% ethanol to the nose or throat (see pages 3 and 4 of the translation).  The reference does not teach adding a base oil such as sesame oil or a flavoring ingredient such as cherry to the composition.
Viamonte teaches a composition for treating upper respiratory infections that comprises about 50% sesame oil in combination with 75% alcohol (see column 4, lines 4-16).  The reference teaches that using sesame oil at this concentration provides lubrication while neutralizing the dehydrating effects and toxic effects of the alcohol and allowing for longer contact time of the alcohol with the infected mucosal tissue.  The reference also teaches embodiments were the potency is increased, the alcohol smell is masked, and breathing is improved (see column 4, lines 17-38 and Example 5). Thus, given these benefits of adding sesame oil to compositions with high concentrations of alcohol, an artisan of ordinary skill would reasonably expect that the composition of Furlenmeier would be improved if sesame oil was added to the composition.  This reasonable expectation of success would have motivated the artisan to modify Furlenmeier to include the addition of sesame oil.  Therefore, the combination of ethyl alcohol, sesame oil, and peppermint oil is considered to be an obvious modification of the references.
The references do not teach that the composition contains a flavor additive such as a cherry flavor.  However, Namburi teaches using cherry flavor in amounts such as between 0.05 to 5% to flavor compositions that are used to treat upper respiratory infections (see abstract and paragraph 18).  Thus, an artisan of ordinary skill would reasonably expect that cherry flavor could be successfully used to flavor the composition suggested by the combination of Furlenmeier and Viamonte.  This reasonable expectation of success would have motivated the artisan to modify the reference composition to include the use of a cherry flavor.  
The references do not specifically teach adding the ingredients together in all of the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  Thus, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.	

Response to Arguments
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the references do not teach the claimed invention has amended because Furlenmeier does not teach the concentration of ethanol in the final composition.  However, as discussed above, MPEP section 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  Thus, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.	

8.	Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furlenmeier (CH 676931 A5 – English translation) in view of Viamonte (US 6,869,623) and Namburi (US 2006/0120967) as applied to claims 1, 2, 8, and 16 above, and further in view of Harwood (US 2005/0147569).
The teachings of Furlenmeier, Viamonte, and Namburi are discussed above.  The references do not specifically teach adding cetylpyridinium chloride to the composition.  In addition, the references do not teach that the composition is emulsified.  However, Harwood teaches that it was known in the art prior to the effective filing date to use cetylpyridinium chloride in compositions to remove bacteria from the throat.  In addition, Harwood teaches that compositions with water insoluble and soluble ingredients can be emulsified (see abstract and paragraphs 25 and 27).  
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat the throat.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat the throat, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat the throat.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).

Response to Arguments
Applicant argues that this rejection does not overcome the deficiencies of the rejection based on  Furlenmeier, Viamonte, and Namburi.  However, this rejection is not deficient for the reasons stated above.  Therefore, this rejection is still considered valid for the reasons discussed above.

9.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furlenmeier (CH 676931 A5 – English translation) in view of Viamonte (US 6,869,623)  as applied to claims 1, 2, 8, and 16 above, and further in view of Duggan (US 2011/0151010).
The teachings of Furlenmeier, Viamonte, and Namburi are discussed above.  While Viamonte teaches using sesame oil to lubricate the throat, it does not teach using sunflower oil in the composition. However, Duggan teaches that sunflower oil and sesame oil can be used interchangeably as a throat lubrication ingredient (see paragraph 35).  Thus, given this teaching of functional equivalence, the artisan of ordinary skill would reasonably expect that sunflower oil could be used in place of the sesame oil in the composition of Viamonte.  This reasonable expectation of success would have motivated the artisan to modify the composition taught by the references to include the use of sunflower oil.  
10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655